Citation Nr: 0008401	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-17 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a lumbosacral spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1970, and from September 1971 to September 1983.

Service connection was granted for lumbosacral strain by a 
September 1986 rating decision.  A noncompensable (zero 
percent) disability rating was assigned, effective March 31, 
1986. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, which awarded a compensable disability rating of 10 
percent, effective December 17, 1996.  The veteran appealed 
this decision to the Board, contending that he was entitled 
to a higher rating.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Therefore, the Board finds that the 
veteran's claim for an increased evaluation for his 
lumbosacral spine disorder is well-grounded.  Because the 
claim is well grounded, VA has a duty to assist the veteran 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  Here, for the reasons stated below, the Board 
finds that additional development is necessary in the instant 
case.

Service connection was granted for lumbosacral strain by a 
September 1986 rating decision.  It was noted, in part, that 
the service medical records showed treatment for spasm of the 
low back during service.  A noncompensable disability rating 
was assigned, effective March 31, 1986.  Thereafter, the 
veteran submitted a Notice of Disagreement to this decision 
in November 1986, contending that he was entitled to a higher 
rating.  A Statement of the Case was issued to the veteran in 
February 1987.  However, no Substantive Appeal was received 
from the veteran until February 1988.  Thus, he did not 
timely perfect his appeal, and the decision became final.  
See 38 C.F.R. §§ 20.200, 20.302.  

The veteran's current increased rating claim was received by 
the RO in December 1996.  He eventually underwent a VA 
examination in January 1998.  Thereafter, the RO increased 
the veteran's disability rating to 10 percent, effective 
December 17, 1996, by the May 1998 rating decision. 

No additional examinations for disability evaluation purposes 
have been conducted since January 1998.  

The Board notes that in claims for increased ratings the 
degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  Since the last VA 
examination for disability evaluation purposes was conducted 
more than two years ago, the Board is of the opinion that the 
evidence on file may not accurately reflect the current 
severity of the veteran's service-connected lumbosacral spine 
disorder.  Thus, the Board finds that the claim needs to be 
remanded for a new examination.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995) (VA required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

The Board also notes that a private medical statement is on 
file from a Dr. Dionne, dated in January 1999.  Although this 
statement was followed by a waiver of initial RO 
consideration in accordance with 38 C.F.R. § 20.1304(c), it 
is noted that Dr. Dionne reported that he had been the 
veteran's primary care physician for several years.  No other 
records are on file from Dr. Dionne beyond this statement.  
Thus, it appears that Dr. Dionne may have additional records 
that are pertinent to the instant case.  VA's duty to assist 
a veteran in obtaining and developing available facts and 
evidence to support his claim is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Accordingly, the Board concludes that an attempt must be made 
to obtain additional medical records from Dr. Dionne.  In 
short, even if the Board were not of the opinion that a new 
examination was necessary, a remand would still be warranted 
in the instant case in order to obtain these medical records.

As an additional matter, it is noted that the veteran has 
contended that his disability was misdiagnosed and evaluated 
as lumbosacral strain, and that the service-connected 
disability should be identified and evaluated as 
intervertebral disc syndrome.  The Board finds that this 
contention is irrelevant in the instant case.  Since the 
veteran has already been granted service connection for a 
disability of the lumbosacral spine VA, as a general matter, 
will evaluate all impairment of the lumbosacral spine as due 
to the service-connected disability unless there is -
competent medical evidence that such impairment is not due to 
service.  This is reflected by the fact that the August 1998 
Statement of the Case included the relevant statutory 
criteria for evaluating ankylosis of the lumbar spine 
(Diagnostic Code 5289), limitation of motion for the lumbar 
spine (Diagnostic Code 5292), intervertebral disc syndrome 
(Diagnostic Code 5293), and lumbosacral strain (Diagnostic 
Code 5295).  

As stated above, the Board has determined that a new 
examination is necessary for a full and fair adjudication of 
the veteran's claim.  However, it is noted that the record 
reflects that the RO had some difficulty scheduling the 
veteran for examinations prior to the one conducted in 
January 1998.  Accordingly, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further notes that it has been held that the duty 
to assist is not a "one-way street."  If the veteran wants 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 406 (1991).  

For the reasons stated above, this case is remanded for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
lumbosacral spine problems, including Dr. 
Dionne.  After securing the necessary 
release, the RO should obtain those 
records not on file.

2.  After obtaining any additional 
medical records to the extent possible, 
the RO should schedule the veteran for an 
examination to determine the current 
nature and severity of his lumbosacral 
spine disorder.  The claims folder should 
be made available to the examiner for 
review before the examination.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the record. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

